UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4297



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JASON MOON,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
Chief District Judge. (2:06-cr-00074)


Submitted:    September 26, 2007           Decided:   October 10, 2007


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.  Steven Ian
Loew, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
 PER CURIAM:

              Jason Moon was found guilty of committing several Grade

C violations of his supervised release and was sentenced to nine

months   of    imprisonment        and   twenty-seven     months   of    supervised

release thereafter.             On appeal, counsel has filed a brief under

Anders v. California, 386 U.S. 738 (1967), alleging that there are

no meritorious claims on appeal but raising the following issue:

whether the district court’s sentence was erroneous.                         For the

reasons that follow, we affirm.

              We   do     not    find    that    Moon’s   sentence      is    plainly

unreasonable.       See United States v. Crudup, 461 F.3d 433, 437 (4th

Cir. 2006), cert. denied, 127 S. Ct. 1813 (2007) (stating review

standard).         Moon    was    sentenced      within   a   properly-calculated

advisory sentencing range of three to nine months.                           See U.S.

Sentencing Guidelines Manual (“USSG”) § 7B1.4(a), p.s. (2006)

(revocation table). Accordingly, we find no error in his sentence.

              We have examined the entire record in this case in

accordance with the requirements of Anders, and find no meritorious

issues for appeal.*         Accordingly, we affirm the revocation order

and the sentence imposed.           This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.                  If the client requests



     *
      Moon was notified of his right to file a pro se supplemental
brief but failed to do so.

                                         - 2 -
that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          AFFIRMED




                              - 3 -